     Case 2:20-cv-01012-WBS-EFB Document 9 Filed 03/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG,                                No. 2:20-cv-1012-WBS-EFB P
12                        Petitioner,
13           v.                                         ORDER
14    JOHN DAGOSTINI,
15                        Respondent.
16

17          On October 5, 2020, this habeas case was closed and judgment was duly entered. ECF

18   Nos. 6 & 7. On February 18, 2021, petitioner filed a notice regarding the “exhaustion of state

19   remed[ies].” ECF No. 8. The court takes no action on petitioner’s filing because this case is now

20   closed. The court will not respond to future filings in this action that are not authorized by the

21   Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure

22          So ordered.

23   Dated: March 1, 2021.

24

25

26

27

28
